DETAILED ACTION
This Action is a response to the reply received 4 August 2021. Claims 1 and 18-20 are amended; claims 2-3 are canceled; claims 21-22 are new. Claims 1 and 4-22 remain pending for examination. In view of the amendments to claim 20, the rejection thereof under 35 U.S.C. § 101 has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Allowable Subject Matter
Claim 22 is allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji et al., U.S. 2013/0174126 A1 (hereinafter referred to as “Belihomji”) in view of Giardina et al., U.S. 9,189,369 B1 (hereinafter referred to as “Giardina”), and in further view of Girolami-Rose et al., U.S. 7,506,312 B1 (hereinafter referred to as “Girolami-Rose”) and Nakanishi et al., U.S. 2017/0075784 A1 (hereinafter referred to as “Nakanishi”).

Regarding claim 1, Belihomji teaches: A method for ad-hoc batch testing of APIs (Belihomji, e.g., ¶2, “web services may be based on one or more network protocols designed to facilitate communications between users and web servers … Examples … include … Simple Object Access Protocol (SOAP) and the Hyper-Text Transfer Protocol (HTTP) … A user (or host/server) may access a web service, for example through a web service application program or a web service API, which can provide one or more operations or functions …” See also, e.g., ¶4, “the web service (or web service API) needs to be tested to ensure the stability of the service under different conditions … etc. …”), the method comprising:
	obtaining a plurality of API tests (Belihomji, e.g., ¶30, “memory 112 can store a template 116 for creating a request for a web service. The template 116 provides the structure of the request, includes information or commands to be included in the request, and identifies fields or spaces for inserting input values into the request … template 116 is an XML template used for creating an XML request for a web service. The memory may include one or more templates …”), 
and test data (Belihomji, e.g., ¶31, “memory 112 can store a spreadsheet 113 including potential input values for generating web service requests … spreadsheet 113 may include several columns of data entries …”) 
and validation data for the plurality of API tests (Belihomji, e.g., ¶33, “test server 101 can further include a response bank 115, which can be used for storing response messages received from the web service server 105 … stored response messages can further be associated with a particular version of programming code … such as the production version … can additionally be associated with a particular run …” Examiner’s note: see also ¶34, describing validating responses of new versions of code by comparing against the production version responses, and in at least this embodiment the production version responses comprise the validation data);
	performing validation for each test of the plurality of API tests, wherein performing the validation includes: generating a test payload for the respective test (Belihomji, e.g., web service requests may be automatically generated by a request creation engine 109 based on a template 116 and a spreadsheet 113 of input values stored in a memory …”), 
wherein generating the test payload comprises: determining an API reference corresponding to the respective test (Belihomji, e.g., ¶30, “memory 112 … may, in one example, include a different template 116 associated with each web service (e.g., each … web service API) …” See also, e.g., FIG. 4A and ¶56, “second column of the table 117 includes, in each line of the table, an identifier for a particular web service that s associated with the line …” Examiner’s note: Belihomji uses the terms web service and web service API interchangeably; further, the “identifier” is interpreted as the API reference in the scenario example, and the name of the table described in ¶30 (wherein each table is associated with (i.e. corresponds to) a particular web service API);
	obtaining relevant data from the test data according to a reference key in the respective test (Belihomji, e.g., ¶37, “template 116 may specify the structure of a valid web service request, including information, commands, and/or input fields and corresponding input values or parameters that can be included in a web service requests …”);
	generating input assignment operations for one or more input parameters in the API reference according to the relevant data (Belihomji, e.g., ¶57, “‘Checkout’ web service may generate a first web service response message, which is stored in a response bank 115. The ‘Checkout’ web service may additionally cause data to be stored in a database … and the stored data may be retrieved by subsequent web services in the scenario … ” See also, e.g., ¶60, “a spreadsheet 113 including potential input values for generating web service requests may include a command to include, in a web service request, information received in response message of an earlier web service … command may indicate that a web service request generated based on the command should include, in a ‘ConfirmationID’ field of the web service, a ConfirmationID value retrieved from a response message of an earlier web service of the scenario or retrieved from a database storing information from an earlier web service …” Examiner’s note: retrieving data from a database is done by query as is generally understood in the art, and such query is “generated” at the time the row referencing the location of the subsequent input data is reviewed during the generation of the second web service request, and the generated query is then executed to retrieve the referenced value. Examiner notes that this interpretation of “generating input assignment operations” is consistent with dependent claim 5, which provides a more specific example of this limitation); and
	generating an API call based on the API reference (Belihomji, e.g., ¶34, “the test server 101 may thus be configured to, using request creation engine 109, retrieve a template 116, automatically generate web service requests based on a spreadsheet 113 and the template 116, and store the generated requests in the set of requests 114 …”);
	calling an endpoint corresponding to the respective test using the test payload; receiving a response from the endpoint for the test payload (Belihomji, e.g., ¶34, “request processing engine 110 can transmit each of the requests of the set of requests 114 to the web service server 105 running the production code 123, and receive a ‘production’ response … request processing engine 110 then transmits each of the requests of the set of requests 114 to the web service server 105 running the new code, and receives a ‘new’ response message …”); and
	validating the response according to the validation data; and generating and outputting one or more test reports based on the validated responses (Belihomji, e.g., ¶34, “report engine 111 then compares each ‘new’ response message received in response to a particular web service request with the ‘production’ response message received in response to the same particular web service request, and identifies any differences between the ‘new’ and ‘production’ messages.” See also, e.g., FIGs. 6A-6D, showing a variety of reports);
	wherein performing the validation comprises: generating a first test payload for a first test of the plurality of API tests; calling a first endpoint corresponding to the first test using the first test payload; receiving a first response from the first endpoint for the first test payload (Belihomji, e.g., ¶57, “a first scenario … includes an ordered sequence of four web services … Each web service in the scenario sequence is invoked by generating a web service request for the web service, and causing the web service to process the request … first web service may thus be generated using the identified row of input values … ‘Checkout’ web service may generate a first web service response message, which is stored in a response bank …”);
	generating a second test payload for a second test of the plurality of API tests according to the first response; calling a second endpoint corresponding to the second test using the second test payload; receiving a second response from the second endpoint for the second test payload (Belihomji, e.g., ¶57, “… the stored data [of the first service ‘Checkout’] may be retrieved by subsequent web services in the scenario. Next, the ‘SubmitPurchase’ web service of the first scenario is invoked using a second web service request … ‘SubmitPurchase’ web service may generate a second web service response message, which is stored in the response bank …”); and
validating the second response according to the validation data (Belihomji, e.g., ¶64, “Once all the web services in the scenario have been processed with the ‘new’ programming code … web services response obtained using the production code are compared …” See also, e.g., ¶34, “report engine 111 then compares each ‘new’ response message received in response to a particular web service request with the ‘production’ response message received in response to the same particular web service request, and identifies any differences between the ‘new’ and ‘production’ messages”).
Belihomji does not more specifically teach validating the first response according to the validation data, in particular prior to generating the second test payload. However, Giardina does teach: validating the first response according to the validation data (Giardina, e.g., 1:41-55, “second test comprises executing a second function with the first output of the executing of the first function as the second input and validating a second output of the second function … second output type are stored. The second output type results from execution of the second function for the second input for the second test … determined whether a third input type for a third test of operation of computer code matches the second output type … third test is performed using a second output of the executing of the second function …” Examiner’s note: as cited above, the method of Belihomji discloses validating all responses in the sequence of tests comprising the scenario after all steps are executed. While the language of the claim does not explicitly require that the steps be performed in the order recited, Examiner is cited additionally to Giardina, which discloses validation of a second result prior to using that second result as input for a third test, wherein the second and third tests of Giardina are comparable to the first and second tests claimed) for the purpose of ensuring that output data for a first test, intended to be used as input for a second test, is valid before using the data as input for the second test (Giardina, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for automated API testing and output validation as taught by Belihomji to provide for validating the first response according to the validation data, in particular prior to generating the second test payload Id.).
Belihomji in view of Giardina does not more particularly teach selecting a second test according to a result of the validation of the first response indicating whether the validation of the first response has passed or failed. However, Girolami-Rose does teach: selecting a second test according to a result of the validation of the first response, the result of the validation of the first response indicating whether the validation of the first response has passed or failed (Girolami-Rose, e.g., 4:11-51, “analyzing the risk failure scores of past test cases and actual test execution result … dynamically changing the risk failure scores, based on execution results in the test suite … dynamically reordering the test cases …” Examiner’s note: a test execution result may be pass or fail, and the risk failure score measures a likelihood of failure for a particular test; the dynamic nature of the reordering suggests that based on a result of a prior test that a following test may be selected) for the purpose of dynamically reordering test cases in a test suite for test execution in order to more efficiently identify defects (Girolami-Rose, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for automated API testing and output validation as taught by Belihomji in view of Giardina to provide for selecting a second test according to a result of the validation of the first response indicating whether the validation of the first response has passed or failed because the disclosure of Id.).
Belihomji in view of Giardina and Girolami-Rose does not more particularly teach generating a second test payload for the second test according to the first response. However, Nakanishi does teach: generating a second test payload for the second test of the plurality of API tests according to the first response (Nakanishi, e.g., ¶84, “generating unit 63 selects a piece of first test data with the determination result ‘pass’, and another piece of first test data with the determination result ‘fail’. The generating unit 63 may generate the second test data by generating pieces of test data with parameter values falling within the intermediary area between the two selected pieces of first test data …”) for the purpose of facilitating the testing of boundary data cases in order to enable the determination of the line between passing and failing more accurately (Nakanishi, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for automated API testing and output validation as taught by Belihomji in view of Giardina and Girolami-Rose to provide for generating a second test payload for the second test according to the first response because the disclosure of Nakanishi shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automated API testing and output validation to provide for generating a second test payload for the second test according to the first response for Id.).

Claims 19-20 are rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 19, Belihomji further teaches: An electronic device, comprising: one or more processors (Belihomji, e.g., FIGs. 7 and 8, each computing device instance including a processor (CPU) connected via bus to at least ROM and RAM); and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions (Belihomji, e.g., ¶76, disclosing executable code carried on or embodied in a type of machine readable medium); and with respect to claim 20, Belihomji further teaches: A computer-readable storage medium storing one or more programs for execution by one or more processors of an electronic device, the one or more programs including instructions (Belihomji, e.g., ¶76, disclosing executable code carried on or embodied in a type of machine readable medium).

Regarding claim 5, the rejection of claim 1 is incorporated, and Belihomji further teaches: wherein generating the input assignment operations comprises generating database queries to fetch data from a database corresponding to the respective test (Belihomji, e.g., ¶57, “‘Checkout’ web service may generate a first web service response message, which is stored in a response bank 115. The ‘Checkout’ web service may additionally cause data to be stored in a database … and the stored data may be retrieved by subsequent web services in the scenario … ” See also, e.g., ¶60, “a spreadsheet 113 including potential input values for generating web service requests may include a command to include, in a web service request, information received in response message of an earlier web service … command may indicate that a web service request generated based on the command should include, in a ‘ConfirmationID’ field of the web service, a ConfirmationID value retrieved from a response message of an earlier web service of the scenario or retrieved from a database storing information from an earlier web service …” Examiner’s note: retrieving data from a database is done by query as is generally understood in the art, and such query is “generated” at the time the row referencing the location of the subsequent input data is reviewed during the generation of the second web service request, and the generated query is then executed to retrieve the referenced value).

Regarding claim 7, Giardina further teaches: obtaining a plurality of API test scenarios, each API test scenario including a respective one or more API tests from amongst the plurality of API tests; and performing the validation for each test corresponding to a first API test scenario before performing the validation for each test corresponding to a second API test scenario (Giardina, e.g., 1:41-55, “second test comprises executing a second function with the first output of the executing of the first function as the second input and validating a second output of the second function … second output type are stored. The second output type results from execution of the second function for the second input for the second test … determined whether a third input type for a third test of operation of computer code matches the second output type … third test is performed using a second output of the executing of the second function …” Examiner’s note: as cited above, the method of Belihomji discloses validating all responses in a sequence of tests comprising a scenario after all steps are executed. Examiner cites additionally to Giardina, which discloses validation of a second result prior to using that second result as input for a third test, wherein the second and third tests of Giardina are comparable to 

Regarding claim 12, the rejection of claim 1 is incorporated, and Belihomji further teaches: wherein validating the response comes from fetching data from a database corresponding to the respective test and comparing the data to the response (Belihomji, e.g., ¶34, “receive a ‘production’ response message in response to each of the transmitted requests. The request processing engine 110 can store the received ‘production’ response messages in the response bank 115 … report engine 111 then compares each ‘new’ response message received in response to a particular web service request with the ‘production’ response message received in response to the same particular web service request, and identifies any differences between the ‘new’ and ‘production’ messages.” Examiner’s note: the “response bank” is being interpreted as a database, as it is a place where response data is stored (i.e. a datastore, database)).

Regarding claim 14, the rejection of claim 1 is incorporated, and Belihomji further teaches: wherein each test of the plurality of API tests validates a REST API, or a SOAP API (Belihomji, e.g., ¶2, “web services may be based on one or more network protocols designed to facilitate communications between users and web servers … Examples … include … Simple Object Access Protocol (SOAP) and the Hyper-Text Transfer Protocol (HTTP) …).

Regarding claim 15, the rejection of claim 1 is incorporated, and Belihomji further teaches: in accordance with a determination that the API reference uses an HTTP protocol, determining one or more URL parameters for the API reference while generating the test payload (Belihomji, e.g., ¶3, “web service is typically associated with a specific uniform resource locator (URL) that defines the host name and port number for network communications in addition to, for example, the particular location of the web service application in the directory structure of the server …” See also, e.g., ¶28, “client device 107 or application 131 can access the web service … API by sending a web service request to the web service (e.g., to an address, URL … request can take the form of an … (XML) request. The request can include one or more … input parameters for the requested web service … may include an identifier for the web service … further include input parameters for the web service …”).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji and Giardina in view of Girolami-Rose and Nakanishi, and in further view of Park et al., U.S. 10,133,650 B1 (hereinafter referred to as “Park”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Belihomji and Giardina in view of Girolami-Rose and Nakanishi do not particularly teach obtaining an API inventory and identifying the API reference corresponding to a respective test according to the API inventory. However, Park does teach: obtaining an API inventory (Park, e.g., 5:31-46, “API repository 128 may store machine-readable API specifications. The machine-readable API specifications may be generated based on an API learning process …”), wherein determining the API reference comprises identifying the API reference corresponding to the respective test according to the API inventory (Park, e.g., 5:31-46, “automated API validation system 110 may be configured to access or receive the machine-readable API specifications from the API repository 128 … API specifications may include API information, which may be used to resolve parameters and validate the APIs … may be used to generate a test case …” See also, e.g., 6:29-40, “API validation module 132 may be configured to validate an API … extract API information from the API repository … include a parameter placeholder … an endpoint of the API … an API name … or other API information …” Examiner’s note: the endpoint and the API name can both be interpreted as consistent with the API reference as both can be used to refer to and identify a specific API or API endpoint) for the purpose of identifying one or more API references corresponding to a particular test of a particular API based on information in the API inventory (Park, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for automated API testing and output validation as taught by Belihomji and Giardina in view of Girolami-Rose and Nakanishi to provide for obtaining an API inventory and identifying the API reference corresponding to a respective test according to the API inventory because the disclosure of Park Id.).

Regarding claim 6, the rejection of claim 1 is incorporated, but Belihomji and Giardina in view of Girolami-Rose and Nakanishi do not particularly teach obtaining an API inventory and identifying the endpoint according thereto. However, Park does teach: prior to calling the endpoint, obtaining an API inventory, and identifying the endpoint according to the API inventory (Park, e.g., 5:31-46, “API repository 128 may store machine-readable API specifications. The machine-readable API specifications may be generated based on an API learning process … automated API validation system 110 may be configured to access or receive the machine-readable API specifications from the API repository 128 … API specifications may include API information, which may be used to resolve parameters and validate the APIs … may be used to generate a test case …” See also, e.g., 6:29-40, “API validation module 132 may be configured to validate an API … extract API information from the API repository … include a parameter placeholder … an endpoint of the API … an API name … or other API information …” Examiner’s note: the API inventory is generated, and information therefrom extracted, in order to generate the test case, which is then subsequently executed. Accordingly, those steps occur prior to calling the endpoint) for the purpose of utilizing information collected and stored regarding an API specification in order to promote efficient testing of APIs based on determined specifications thereof (Park, ibid.).
Id.).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji and Giardina in view of Girolami-Rose and Nakanishi, and in further view of Chavda et al., U.S. 2016/0299936 A1 (hereinafter referred to as “Chavda”).

Regarding claim 8, the rejection of claim 1 is incorporated, but Belihomji and Giardina in view of Girolami-Rose and Nakanishi do not particularly teach obtaining validation levels for API tests and validating the response according to said level. However, Chavda does teach: obtaining validation levels for each test of the plurality of API tests; and validating the response according to the validation level of the respective test (Chavda, e.g., ¶28, “test server 202 can be provided with inputs that define a level of testing to be performed …” See also, e.g., ¶29, “A first test level may include … validating the provided data record against the data model … ‘required’ (T/F) fields can be checked to see if they include valid values …”) for the purpose of ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for automated API testing and output validation as taught by Belihomji and Giardina in view of Girolami-Rose and Nakanishi to provide for obtaining validation levels for API tests and validating the response according to said level because the disclosure of Chavda shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automated API testing and output validation to provide for obtaining validation levels for API tests and validating the response according to said level for the purpose of identifying a particular set of parameters or criteria against which test validation may be performed (Chavda, Id.).

Regarding claim 9, the rejection of claim 8 is incorporated, and Chavda further teaches: wherein the validation levels of the plurality of API tests including a first validation level, and validating the response comprises, in accordance with a determination that the respective tests corresponds to the first validation level, verifying if a status code in the response matches an entry in the validation data (Chavda, e.g., ¶29, “first test level may include … validating the provided data record against the data model … Some data models may include status codes and headers that should be present in a response from the web service …”).

Regarding claim 10, the rejection of claim 9 is incorporated, and Chavda further teaches: wherein the validation levels of the plurality of API tests include a second validation level, the method further comprising, in accordance with a determination that the respective tests corresponds to the second validation level, verifying if one or more data fields in the response matches one or more values in the validation data (Chavda, e.g., ¶29, “… ‘required’ (T/F) fields can be checked to see if they include valid values. Fields can be compared against expected data types to ensure that they include valid words / numbers / Boolean values and so forth …” Examiner’s note: while Chavda discloses this as a portion of the first validation level, the claim recites that the second validation level is defined by the nature of the validation performed, i.e., verifying if one or more data fields in the response matches one or more values in the validation data. That is, by the nature of performing this type of validation, Chavda is disclosing a second validation level as defined in the claim).

Regarding claim 11, the rejection of claim 10 is incorporated, and Chavda further teaches: wherein the validation levels of the plurality of API tests include a third validation level, the method further comprising, in accordance with a determination that the test corresponds to the third validation level, verifying if a structure of the response matches a hierarchy in the validation data (Chavda, e.g., ¶29, “Some data models may also include status codes and headers that should be present in a response from the web service … verifies that the web service 240 is storing data correctly …” Examiner’s note: while Chavda discloses this as a portion of the first validation level, the claim recites that the third validation level is defined by the nature of the validation performed, i.e., verifying if a structure of the response matches a hierarchy in the validation data. That is, by the nature of performing this type of validation, Chavda is disclosing a third validation level as defined in the claim. Further, Examiner notes that by validating whether a header is included as well as one or more fields, and by verifying that the .

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji and Giardina in view of Girolami-Rose and Nakanishi, and in further view of Ghosh et al., U.S. 2012/0110580 A1 (hereinafter referred to as “Ghosh”).

Regarding claim 13, the rejection of claim 1 is incorporated, but Belihomji and Giardina in view of Girolami-Rose and Nakanishi do not teach that the validation is performed in parallel for each of the API tests. However, Ghosh does teach: wherein the validation is performed in parallel for each test of the plurality of API tests (Ghosh, e.g., ¶26, “divide the work for verifying the code under test 226 into tasks, provide the tasks to worker nodes 106 for parallel verification … harvest the results of such parallel verification …”) for the purpose of performing verification efficiently (Ghosh, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for automated API testing and output validation as taught by Belihomji to provide that the validation is performed in parallel for each of the API tests because the disclosure of Ghosh shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automated API testing and output validation to provide that the validation is performed in parallel for each of the API tests for the purpose of performing verification efficiently (Ghosh, Id.).

Regarding claim 18, the rejection of claim 1 is incorporated, but Belihomji and Giardina in view of Girolami-Rose and Nakanishi do not teach performing validation for a first set of tests in parallel. However, Ghosh does teach: performing the validation for a first set of tests of the plurality of tests in parallel (Ghosh, e.g., ¶26, “divide the work for verifying the code under test 226 into tasks, provide the tasks to worker nodes 106 for parallel verification … harvest the results of such parallel verification …”) for the purpose of performing verification efficiently (Ghosh, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for automated API testing and output validation as taught by Belihomji and Giardina in view of Girolami-Rose and Nakanishi to provide for performing validation for a first set of tests in parallel because the disclosure of Ghosh shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for automated API testing and output validation to provide for performing validation for a first set of tests in parallel for the purpose of performing verification efficiently (Ghosh, Id.).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Belihomji and Giardina in view of Girolami-Rose and Nakanishi, and in further view of Pustovit et al., U.S. 2013/0275946 A1 (hereinafter referred to as “Pustovit”).

Regarding claim 16, the rejection of claim 1 is incorporated, but Belihomji and Giardina in view of Girolami-Rose and Nakanishi do not teach receiving input files corresponding to a plurality of tests and extracting the tests, test data and validation from the input files. However, Pustovit does wherein obtaining the plurality of the API tests, and the test data and the validation data comprises: receiving one or more input files corresponding to the plurality of API tests (Pustovit, e.g., ¶28, “test description module 210 that receives test case description data including instructions, parameters, and/or characteristics, which specify one or more actions, processes, or steps that should be taken to perform a particular test … test case description data may be a file … may include step-by-step instructions for executing various functions and/or components of the application …” See also, e.g., ¶30, “table includes a ‘TestID’ row 502 that uniquely identifies the name of the particular test case …” and, e.g., ¶31, “table may include a ‘pass criteria’ row 508 …” Examiner’s note: at least parameters comprise test data; the test cases delimited in the table comprise the tests; and the pass criteria comprise the validation data); and
	extracting the plurality of API tests, the test data and the validation data from the one or more input files (Pustovit, e.g., ¶32, “After receiving test case description data, the test description module 210 may automatically initiate a test generation module 212 that analyzes, parses, and/or otherwise processes the test case description data received by the test description module to generate one or more test suites …” See also, e.g., ¶23, “database 220 may be a general repository of data including … test suite data and/or any other data relating to the automatic generation of test cases, test suites, etc. …”) for the purpose of processing input test files in order to extract and store features thereof to promote efficient testing (Pustovit, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for automated API testing and output validation as taught by Belihomji and Giardina in view of Girolami-Rose and Nakanishi to provide for receiving input files corresponding to a plurality of tests and extracting the tests, test data and validation from the input files because the disclosure of Pustovit Id.).

Regarding claim 17, the rejection of claim 16 is incorporated, and Pustovit further teaches: wherein obtaining the plurality of API tests, and the test data and the validation data further comprises: storing the plurality of API tests, the test data and the validation data into a database (Pustovit, e.g., ¶23, “database 220 may be a general repository of data including … test suite data and/or any other data relating to the automatic generation of test cases, test suites, etc. …”); and
	retrieving the plurality of API tests, the test data and the validation data from the database (Pustovit, e.g., ¶23, “database 220 may include memory and one or more processors … to receive, process, query and transmit communications and store and retrieve such data …” Examiner’s note: the “such data” refers to the test suite data, discussed above with respect to the rejection of claim 16, incorporated herein).

Response to Arguments
In the Remarks, Applicants Argue: Amendments to the independent claims place said claims in condition for allowance, as well as any claims dependent therefrom. The references do not teach or suggest all features of new claim 22, which is therefore also in condition for allowance.

Examiner’s Response: In view of the amendments, Examiner cites additionally to Girolami-Rose and Nakanishi, and maintains the rejections of claim 1 and 3-20 under the new grounds set forth above. Examiner has indicated that dependent claim 21 and new claim 22 contain allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
A. Arcuri, "RESTful API Automated Test Case Generation," teaches automatically generating test cases for testing RESTful APIs utilizing an evolutionary algorithm rewarding tests based on code coverage and fault finding metrics;
Channagiri et al., U.S. 2015/0331733 A1, teaches determining first and second tags corresponding to characteristics of a failure, and determining at least one test script for execution based on the tags;
Michelsen, John Joseph, U.S. 8,146,057 B1, teaches a test control facilitating the pass or failure of one or more tests, and determining a subsequent test to run by the controller subsequent to the first test result; and
Soshin, Alexey, U.S. 2014/0359581 A1, teaches determining success or failure of a first test script, and executing the second test script upon determining that the first test script succeeded.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art 
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191